Citation Nr: 1619347	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  04-34 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for injuries claimed as a result of an assault at a VA facility in October 1998.

2.  Entitlement to service connection for left hip disability.

3.  Entitlement to an effective date earlier than April 16, 2001, for the grant of service connection for hypertension.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 10, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a July 2012 decision, the Board (in pertinent part) denied the Veteran's claims of entitlement to service connection for left hip disability and entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated the Board's July 2012 decision denying service connection for left hip disability and for compensation pursuant to section 1151 and remanded those matters to the Board for further proceedings consistent with the decision.

In a July 2012 rating decision, the RO issued a rating decision granting service connection for hypertension.  The Veteran filed a notice of disagreement and a statement of the case was furnished addressing this issue in September
 2013.  Within 60 days of notice of the statement of the case, the Veteran,  November 2013, the Veteran submitted a statement contending that the effective date for hypertension was incorrect and that an earlier effective date in August 1978 was warranted.  

In May 2012, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) who has since retired.  As noted below, the Veteran has requested a second Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2014 and July 2015 written communications, the Veteran requested a Board hearing.  To date, a hearing has not been scheduled.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Although the Veteran participated in a Board hearing in May 2012, that hearing was conducted by a VLJ who has since retired from the Board.  Thus, the Veteran's request will be granted and a hearing should be scheduled.  

The Board also observes that, in September 2015, it remanded the issues of entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 10, 2009, in order to schedule the Veteran for a hearing before a Member of the Board.  To date, the Veteran requested hearing has not been scheduled.  Accordingly, the Veteran should be scheduled for a hearing to address his claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps to have the Veteran scheduled for a Board hearing in accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

